
	

114 HR 400 : To require the Secretary of State and the Administrator of the United States Agency for International Development to submit reports on definitions of placement and recruitment fees for purposes of enabling compliance with the Trafficking Victims Protection Act of 2000, and for other purposes.
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 400
		IN THE SENATE OF THE UNITED STATESFebruary 2, 2016Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To require the Secretary of State and the Administrator of the United States Agency for
			 International Development to submit reports on definitions of placement
			 and recruitment fees for purposes of enabling compliance with the
			 Trafficking Victims Protection Act of 2000, and for other purposes.
	
	
 1.Short titleThis bill may be referred to as the Trafficking Prevention in Foreign Affairs Contracting Act. 2.FindingsCongress finds the following:
 (1)The Department of State and the United States Agency for International Development (USAID) rely on contractors to provide various services in foreign countries such as construction, security, and facilities maintenance.
 (2)In certain cases, such as where the employment of local labor is impractical or poses security risks, Department of State and USAID contractors sometimes employ foreign workers who are citizens neither of the United States nor of the host country and are recruited from developing countries where low wages and recruitment methods often make them vulnerable to a variety of trafficking-related abuses.
 (3)A January 2011 report of the Office of the Inspector General for the Department of State, while it found no evidence of direct coercion by contractors, found that a significant majority of their foreign workers in certain Middle East countries reported paying substantial fees to recruiters that, according to the Inspector General, effectively resulted in debt bondage at their destinations. Approximately one-half of the workers were charged recruitment fees equaling more than six months’ salary. More than a quarter of the workers reported fees greater than one year’s salary and, in some of those cases, fees that could not be paid off in two years, the standard length of a contract.
 (4)A November 2014 report of the United States Government Accountability Office (GAO–15–102) found that the Department of State, USAID, and the Defense Department need to strengthen their oversight of contractors’ use of foreign workers in high-risk environments in order to better protect against trafficking in persons.
 (5)The GAO report recommended that those agencies should develop more precise definitions of recruitment fees, and that they should better ensure that contracting officials include prevention of trafficking in persons in contract monitoring plans and processes, especially in areas where the risk of trafficking in persons is high.
 (6)Of the 3 agencies addressed in the GAO report, only the Department of Defense expressly concurred with GAO’s definitional recommendation and committed to defining recruitment fees and to incorporating that definition in its acquisition regulations as necessary.
 (7)In formal comments to GAO, the Department of State stated that it forbids the charging of any recruitment fees by contractors, and both the Department of State and USAID noted a proposed Federal Acquisition Regulation (FAR) rule that prohibits charging any recruitment fees to employees.
 (8)However, according to GAO, neither the Department of State nor USAID specifically defines what constitutes a prohibited recruitment fee: Contracting officers and agency officials with monitoring responsibilities currently rely on policy and guidance regarding recruitment fees that are ambiguous. Without an explicit definition of the components of recruitment fees, prohibited fees may be renamed and passed on to foreign workers, increasing the risk of debt bondage and other conditions that contribute to trafficking..
 (9)GAO found that, although Department of State and USAID guidance requires their respective contracting officials to monitor compliance with trafficking in persons requirements, they did not consistently have specific processes in place to do so in all of the contracts that GAO sampled.
			3.Reports on definition of placement and recruitment fees and enhancement of contract monitoring to
			 prevent trafficking in persons
 (a)Department of State reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a report that includes the matters described in subsection (c) with respect to the Department of State.
 (b)USAID reportNot later than 180 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development (USAID) shall submit to the appropriate committees of Congress a report that includes the matters described in subsection (c) with respect to USAID.
 (c)Matters To be includedThe matters described in this subsection are the following: (1)A proposed definition of placement and recruitment fees for purposes of complying with section 106(g)(iv)(IV) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)(iv)(IV)), including a description of what fee components and amounts are prohibited or are permissible for contractors or their agents to charge workers under such section.
 (2)An explanation of how the definition described in paragraph (1) will be incorporated into grants, contracts, cooperative agreements, and contracting practices, so as to apply to the actions of grantees, subgrantees, contractors, subcontractors, labor recruiters, brokers, or other agents, as specified in section 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)).
 (3)A description of actions taken during the 180-day period preceding the date of submission of the report and planned to be taken during the 1-year period following the date of submission of the report to better ensure that officials responsible for grants, contracts, and cooperative agreements and contracting practices include the prevention of trafficking in persons in plans and processes to monitor such grants, contracts, and cooperative agreements and contracting practices.
 (d)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
 4.DefinitionIn this Act, the term trafficking in persons has the meaning given the term in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)).
		
	Passed the House of Representatives February 1, 2016.Karen L. Haas,Clerk
